IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                NOT FINAL UNTIL TIME EXPIRES TO
                                                FILE MOTION FOR REHEARING AND
                                                DISPOSITION THEREOF IF FILED


ANTHONY MICHAEL BAILEY,

             Appellant,

 v.                                                     Case No. 5D15-2108

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed July 1, 2016

Appeal from the Circuit Court
for Volusia County,
Frank Marriott, Judge.

James S. Purdy, Public Defender, and
Anne Moorman Reeves and Jacqueline
Rae Luker, Assistant Public Defenders,
Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Andrea K. Totten,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      We affirm the judgment and sentence on appeal, without prejudice to Appellant

filing a motion pursuant to Florida Rule of Criminal Procedure 3.800(a).

      AFFIRMED.

LAWSON, C.J., EVANDER and LAMBERT, JJ., concur.